                      IN THE UNITED ST ATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

FRANK BRETT,
    Plaintiff,

        v.                                          CIVIL ACTION NO. 19-CV-4546

U.S. CUSTOMS MARLON MOLLER,
etal,
        Defendants.



FRANK BRETT,
         Plaintiff,

        v.                                          CIVIL ACTION NO. 19-CV-4674

JUDGE GOLDBERG, et al,
         Defendants.


FRANK BRETT,
         Plaintiff,

        v.                                          CIVIL ACTION NO. 19-CV-4799

McGLAGHLN, et al,
        Defendants.

                                            ORDER

        AND NOW, this   J..'?J iJa.y of October, 2019, upon consideration of Plaintiff Frank Brett's
Motions to Proceed In Forma Pauperis (Civ. A. No. 19-4546, ECF No. 1; Civ. A. No. 19-4674,

ECF No. 1; Civ. A. No. 19-4799, ECF No. 1), his prose Complaints (Civ. A. No. 19-4546, ECF

No. 2; Civ. A. No. 19-4674, ECF No. 2; Civ. A. No. 19-4799, ECF No. 2), his Motions to seal

(Civ. A. No. 19-4546, ECF No. 3; Civ. A. No. 19-4674, ECF No. 3; Civ. A. No. 19-4799, ECF

No. 3), and his Motion to Add a Case (Civ. A. No. 19-4674, ECF No. 5) it is ORDERED that:
       1.      Leave to proceed informa pauperis is GRANTED pursuant to 28 U.S.C. § 1915.

       2.      The Complaints are DISMISSED WITH PREJUDICE for the reasons discussed

in the Court's Memorandum.

       3.      The Motions to Seal are DENIED.

       4.      The Clerk of Court is DIRECTED to UNSEAL these cases and place them on

the public docket.

       5.      The Motion to Add a Case is DENIED.

       6.      The Clerk of Court is DIRECTED to CLOSE these cases.

       7.      Within fourteen (14) days of the date of this Order, Brett shall SHOW CAUSE

by filing a '"Response to Show Cause Order" not to exceed ten pages, stating why he should not

be subjected to an injunction in this Court that prevents him from filing any new civil non-

habeas cases on an in forma pauperis basis, unless he does so through counsel or unless he

becomes incarcerated and he files a lawsuit challenging the conditions of his confinement.

                                             BY THE COURT:




                                             PETRESE 8. TUCKER, J.




                                                2
